Citation Nr: 1032258	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for diabetes, also claimed 
as sugar problems.

2. Entitlement to nonservice-connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for sugar problems and denied entitlement to a 
NSC pension.  At his request, the Veteran was scheduled for a 
Travel Board hearing at the RO, before a Veterans Law Judge.  
However, the record reflects that he did not report for the 
hearing scheduled in October 2007.

The issue of entitlement to NSC pension is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1. The Veteran is not shown to currently have diabetes that may 
be related to active service or any incident therein.

2. The preponderance of the competent evidence of record is 
against a finding that the Veteran's hypoglycemia is related to 
his active service.


CONCLUSION OF LAW

Claimed diabetes and hypoglycemia were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2005 that fully addressed 
the notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim decided herein and of his 
and VA's respective duties for obtaining evidence.  The Board 
also notes that the RO sent the Veteran a letter in March 2006 
informing him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.

The Board notes that while the VA examination in 2005 addressed 
whether the Veteran had "sugar problems", the Veteran has not 
been scheduled for a VA examination to determine whether his 
hypoglycemia may be related to service.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) establishes 
that the veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  The third part could be satisfied by 
competent evidence showing post- service treatment for a 
condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection, there is 
competent medical evidence of a current disability - as shown in 
an October 2005 VA treatment record diagnosing hypoglycemia.  
There is, however, nothing in the service treatment records 
(STRs) showing any complaint of or treatment for "sugar 
problems" or hypoglycemia.  Additionally, there is no competent 
evidence of record (other than the Veteran's lay assertions) 
showing that his hypoglycemia may be related to service.  
Although he has contended that his "sugar problems" began in 
1968 in service, his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim decided herein.  VA 
treatment records have been submitted, and in December 2005 the 
Veteran underwent a VA examination.  The Board finds that this VA 
examination is adequate and included a review of the Veteran's 
medical record and a history obtained from the Veteran.  The 
examiner did note that the Veteran's claims file was not 
available.  The Board is aware that review of the claims file is 
not a strict requirement for a medical opinion, although the 
probative value of a medical opinion is dependent upon whether 
the clinician had access to, or was otherwise informed of, the 
relevant facts of the case.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  As noted above, the VA examiner in 2005 
did have access to the Veteran's medical record, which provided 
the necessary information to determine whether the Veteran had a 
current diagnosis of diabetes or a disability manifested by sugar 
problems.  In addition, on the 2005 VA examination, examination 
findings were reported, along with diagnoses/opinions, which were 
supported in the record.  The examination report is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  It appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  



II. Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In addition, the law provides that, where a veteran served 90 
days or more of active military service, and certain chronic 
diseases, such as diabetes mellitus, become manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

With regard to the claim for service connection for diabetes, the 
Veteran essentially contends that he has a "sugar problem" that 
started in 1968 in service.  

STRs show no report of or finding of any sugar problem or 
diabetes.  Post-service treatment records have shown no report of 
or finding of diabetes.  A VA treatment record dated in October 
2005 showed that the Veteran complained of light headedness, 
being dizzy, and seeing spots.  He reported that if he was active 
or exerted himself he needed to eat sugar.  The assessment was 
hypoglycemia, and the plan was to rule out insulinoma and for the 
Veteran to undergo additional testing.  Thus, it appears that 
there is no current disability of diabetes.  Brammer, supra.  
There is, however, a diagnosis of hypoglycemia of record.

What is missing from the record herein is competent medical 
evidence of a diagnosis of diabetes and competent medical 
evidence of a link between the Veteran's hypoglycemia and his 
military service.  In the present case, the Veteran has not 
submitted or identified any medical opinion or other medical 
evidence regarding an etiological relationship to service that 
supports his claim.  Moreover, as more fully explained above, the 
Board has concluded that obtaining an additional VA examination 
is not necessary to decide this claim.

Full consideration has been given to the Veteran's assertions 
that he has sugar problems or diabetes that are related to 
service; however, the Veteran is a layperson, and as such he has 
no competence to render a medical opinion on a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, supra.  If the 
Veteran had symptoms which he characterizes as "sugar 
problems", he would certainly be competent to report those 
symptoms.  As noted above, his lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, 
supra; Buchanan, supra.  However, the Board does not believe that 
a chronic disability such as diabetes, as contrasted with 
reported symptoms, is subject to lay diagnosis.  The Board finds 
no basis for concluding that a lay person would be capable of 
discerning whether his hypoglycemia may be related to service and 
what disorder his symptoms or sugar problems represented, in the 
absence of specialized training, which the Veteran in this case 
has not established.  The Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  However, where the overall evidence of record fails to 
support a diagnosis of the claimed disability, that holding is 
inapplicable.

Based upon the foregoing and lack of competent medical evidence 
of any current disability of diabetes or of a relationship 
between hypoglycemia and service, the Board concludes that the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for diabetes and for hypoglycemia must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for diabetes and hypoglycemia is denied.


REMAND

The Veteran contends that he should be entitled to a NSC pension.  
He claims that he is unable to work due to problems with his 
lung.  Although he referred to the lung as his "left" one, it 
appears from the record that his right lung has been compromised 
(by a nodule), rather than his left.  

VA shall pay to each veteran who served for 90 days, a portion of 
which was during a period of war, and who is permanently and 
totally disabled from non-service connected disability not the 
result of the veteran's willful misconduct, pension benefits as 
prescribed by law.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.

Provided that the service requirements of section 1521(j) are 
met, a Veteran must also meet either a disability or an age 
requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. § 
3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 
(2006).  The disability requirement is that a veteran must be 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a).  For veterans 65 years of age and older, 
the permanent-and-total-disability requirement under section 
1521(a) is excluded.  See 1513(a); see also Hartness v. 
Nicholson, supra.  In addition to the disability or age 
requirement, a Veteran must also meet certain net worth and 
income requirements.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 
3.3(a)(3)(v), 3.23, 3.274.  The net worth and income requirements 
are not relevant here.

The record reflects that the Veteran in this case served for more 
than 90 days during a period of war.  The Vietnam era was from 
August 1964 to May 1975.  See 38 C.F.R. § 3.2. He entered service 
in April 1968 and served until January 1970.  Thus, e meets the 
service requirements of 38 U.S.C.A. § 1521(j).

The next determination is whether the Veteran is permanently and 
totally disabled due to non-service connected disabilities.  The 
Veteran's date of birth is in December 1947; thus he is presently 
younger than 65, and is not presumed to be totally and 
permanently disabled.  Therefore, the issue is whether the 
Veteran is unemployable as a result of non-service connected 
disability that is reasonably certain to continue throughout his 
life.  

As a preliminary matter, the Board finds that additional 
evidentiary development is required in this case.

The Board notes that the record contains VA treatment records 
dated through July 10, 2006, primarily regarding the Veteran's 
treatment for a questionable pulmonary nodule of the right lung.  
In March 2006, the assessment was coin lesion, pulmonary 
(primary) and tobacco use disorder.  In April 2006, other than 
his peripheral pulmonary nodule, the Veteran was otherwise 
asymptomatic, with no shortness of breath, hemoptysis, chest 
pain, or dizziness.  The assessment was that the Veteran was an 
asymptomatic man with a newly discovered pulmonary nodule which 
could represent a fungal infection, a cancer, TB, a haratoma, or 
some other benign structure.  The plan was to monitor the nodule 
closely with CT scans at three month intervals.  If the nodule 
showed signs of growth, the doctor would evaluate for a possible 
biopsy.  In June 2006, an x-ray showed that the Veteran's nodule 
had increased in size since the study made in February 2006, and 
that it was peripheral and amendable to a biopsy.  The impression 
was increasing size of non-calcified nodule.  Contained within 
the VA treatment records was the text of a letter from a VA 
physician to the Veteran, dated in June 2006, advising him that 
his test results had been received and his abnormalities were 
"of no concern".  The impression was increasing size of non-
calcified nodule, and the Veteran was referred to the clinic.  VA 
treatment records show that several days later, in June 2006, the 
Veteran's wife called to find out what was meant by "increasing 
size of non-calcified nodule", and also called to get test 
results from the "BCVA" in June 2006.  The last VA treatment 
record notation was in July 2006, when a staff nurse appears to 
have posted a note to the VA physician saying that he had no idea 
what test results the Veteran was requesting.  It appears that 
the VA physician received this notation; however, there are no 
additional entries or treatment records after that date.  Thus, 
the last VA treatment record in the claims folder is dated in 
July 2006.  

Because the last VA treatment record is dated in July 2006, there 
is no indication as to whether or how the Veteran's wife's 
questions were answered and there is no indication as to the 
significance of the increasing size of the nodule.  Moreover, in 
June 2006 the Veteran submitted a copy of the letter he received 
from the VA staff physician which was almost identical to the 
text of the letter cited in the VA treatment records.  However, 
the letter received by the Veteran indicated that the 
abnormalities noted in the test results were "of concern".  
Since there are no VA treatment records dated beyond July 2006, 
it is unclear as to the status (and significance, if any) of the 
Veteran's right pulmonary nodule.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these 
records could be relevant to the Veteran's claim and are 
considered in the possession of VA adjudicators, a remand is 
necessary to obtain complete VA treatment records from July 2006 
to the present.  38 U.S.C.A. § 5103A(b),(c).

The Board notes that in September 2006, the Veteran submitted an 
appeal response form in which he indicated he wanted to continue 
his appeal on all issues without waiting and did not have 
anything else to add to the issues.  However, the Board also 
notes that the Veteran's representative has contended, in the 
July 2010 written brief presentation, that "the final diagnosis 
of the lung growth has not yet been put in the file".  As noted 
above, it is unclear as to the current status and/or significance 
of the Veteran's pulmonary nodule.  And although it is perplexing 
as to why the Veteran would indicate he had nothing else to add 
to the issues, presuming he is aware of the status/severity of 
his pulmonary nodule, the Board at this point will make no 
assumptions or draw any conclusions on that matter.  

With regard to employment, in his initial claim received in 
October 2005, the Veteran claimed he last worked in 2004 for 
Dependable Fire Protection.  On VA examination in 2005, he 
reported he was unemployed, but not retired, and that his usual 
occupation was "fire protection".  He reported being unemployed 
for less than a year, and indicated that lack of work and his age 
were the reasons for his unemployment.  In April 2006, a VA 
treatment record showed that the Veteran reported he worked as a 
construction worker/pipefitter.  In a June 2006 statement and in 
the August 2006 substantive appeal, however, the Veteran reported 
that he was not able to work.  It is therefore unclear as to the 
Veteran's employment status, which is a critical factor in 
determining whether he is totally and permanently disabled by 
non-service-connected disabilities.  Thus, on remand the Veteran 
should be requested to clarify his employment status.  

Finally, in considering the Veteran's claim for a NSC pension and 
whether he is totally and permanently disabled by non-service-
connected disabilities, the Board notes that his diagnoses in VA 
treatment records have included questionable pulmonary nodule in 
the right lung field; cervical spondylosis, C6-C7; hypoglycemia; 
and GERD.  On remand, after reviewing any additional evidence 
obtained, a determination should be made as to whether any 
additional VA examination is necessary to determine the current 
severity of any and all non-service-connected disabilities, and 
whether, due to such disabilities, the Veteran is permanently and 
totally disabled.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Thus, on 
remand, if deemed necessary, the Veteran should be scheduled for 
another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file 
complete and current VA treatment records for 
the Veteran, from July 2006 to the present.  

2. Contact the Veteran to clarify his 
employment status from April 2006 to the 
present.  

3. After completing the orders above, make a 
determination as to whether an additional VA 
examination is necessary in this matter.  If 
deemed necessary, schedule the Veteran for a 
VA examination.  Request that the examiner 
review the claims folder for the Veteran and 
provide a list of all of the Veteran's 
medical conditions.  Request that the 
examiner opine as to whether the Veteran is 
permanently and totally disabled due to his 
medical conditions of record.  If the 
examiner determines that the Veteran is 
permanently and totally disabled due to any 
medical condition(s), the examiner should 
specify which condition(s) renders the 
Veteran as such.  The examiner must explain 
the rationale for any opinion(s) given, and 
if unable to provide the requested opinions 
without resorting to speculation, it should 
be so stated.

4. Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case which 
addresses all evidence submitted, and be 
afforded the appropriate opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


